 

Retention Agreement

 

This Agreement is between Skyline Champion Corporation (“SCC”) and Jon S.
Pilarski (“Employee”).  Its purpose is to incentivize Employee to remain
employed through a certain period of time and set forth the amount of bonus that
will be paid to Employee if certain conditions are met.

1.Background.  SCC has advised Employee that it is ending his employment
relationship for reasons that have been explained to him.  This Agreement is
entered into to encourage Employee to remain a full-time employee performing
satisfactory services during a transition period that is expected to last
through May 31, 2019 (the “Expected Employment Termination Date”).  This date is
subject to change at SCC’s discretion.  This Agreement is not intended to create
a contract of employment for any definite term, nor change the at-will nature of
Employee’s employment but identifies the compensation Employee will receive if
the stated conditions are met.

2.Compensation and Benefits.  SCC shall continue to pay Employee his regular
rate of compensation (not including bonus or commissions) throughout the period
Employee remains employed with SCC.  Additionally, SCC shall continue to provide
Employee with the benefits he was receiving prior to the date on which this
Agreement was presented to him throughout the period Employee remains employed
with SCC.  

3.Bonus.  Subject to paragraph 4 below, SCC will pay Employee his standard
corporate bonus applicable for fiscal year 2019 of $86,062.50 plus a retention
bonus of $28,687.50, less applicable withholding and deductions, within 30 days
following the Employment Termination Date.  

4.Conditions.  Payment of the Bonus is contingent upon Employee’s execution of
SCC’s standard Separation Agreement including a Release of all Claims against
SCC, and all affiliated entities, managers, agents, and employees, upon
Employee’s termination.  Further, no bonus shall be paid pursuant to paragraph
3, if either of the following events occurs before the Employment Termination
Date:  

a.Employee quits or resigns his employment with SCC.

b.Employee’s employment is terminated by SCC for cause before the Employment
Termination Date.  Cause includes, but is not limited to, the inability or
failure to satisfactorily perform assigned work or engaging in conduct that is
inappropriate, illegal, or inconsistent with SCC’s policies or procedures or the
duties Employee owes to SCC.  

5.Termination Without Cause.  If SCC terminates Employee’s employment without
cause before the Employment Termination Date, Employee shall be paid the
appropriate bonus amount as set forth in paragraph 3.

6.Complete Agreement.  This Agreement contains all the terms of employment
agreed to by Employee and SCC as of the date signed and, except as further
provided in this paragraph, supersedes any prior agreements between Employee and
SCC regarding continued employment and retention bonuses.  This Agreement does
not, in any way or manner, supersede



--------------------------------------------------------------------------------

 

the Separation Agreement referenced in paragraph 3, or any obligations on
confidentiality, noncompetition, patents or copyright to which Employee was
subject while employed with SCC; nor does this Agreement reduce Employee’s
obligations to comply with applicable laws relating to trade secrets,
confidential information or unfair competition.

7.Choice of Law.  This Agreement will be governed by the laws of the state of
Michigan.

 

ACCEPTED:ACCEPTED:

Skyline Champion Corporation

 

/s/ Jon S. Pilarski

By:/s/ Roger K. Scholten

Jon S. Pilarski (signature)Roger K. Scholten
4/30/19Sr. VP, General Counsel

Date:  

 

2

